NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4057-17T3

T.G.,1

          Plaintiff-Respondent,

v.

C.P.,

     Defendant-Appellant.
___________________________

                    Submitted March 25, 2019 – Decided May 17, 2019

                    Before Judges Messano and Gooden Brown.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Bergen County,
                    Docket No. FD-02-0181-17.

                    Jared A. Geist, attorney for appellant.

                    Landel Bernstein & Kalosieh, LLP, attorneys for
                    respondent (Thomas S. Garlick, on the brief).



1
     We use initials to protect the parties' privacy interests. See R. 1:38-3(d)(1).
PER CURIAM

      In this non-dissolution matter,2 defendant (father) appeals from provisions

of a May 3, 2018 Family Part order, requiring him to: 1) provide proof of

attendance at Alcoholics Anonymous (AA) meetings; 2) pay plaintiff's

(mother's) counsel fees; and 3) produce financial records to support an

application to reduce child support. On appeal, defendant raises the following

points for our consideration:

            I. THE COURT ERRED IN RULING SUA SPONTE
            FOR [DEFENDANT] TO PROVIDE PROOF OF [AA]
            ATTENDANCE RETROACTIVELY TO MARCH[]
            2017 WHEN HE WAS ONLY REQUIRED TO DO SO
            FROM FEBRUARY[] 15[,] 2018[,] FORWARD[.]

            II. THE COURT ERRED IN ORDERING
            [DEFENDANT] TO PAY [$2943.78] IN COUNSEL
            FEES[.]

            III. THE COURT IMPROPERLY DENIED
            [DEFENDANT'S] APPLICATION TO REDUCE
            [CHILD] SUPPORT FOR FAILING TO PROVIDE
            UPDATED      FINANCIALS    WHEN     HIS
            APPLICATION WAS NOT BASED ON A
            FINANCIAL CHANGE OF CIRCUMSTA[N]CE[.]




2
  The non-dissolution or FD docket provides a mechanism for parents who were
never married to each other to obtain relief from the trial court on matters
pertaining to custody, parenting time, paternity, and child support. R.K. v. D.L.,
434 N.J. Super. 113, 131 (App. Div. 2014).
                                                                          A-4057-17T3
                                        2
        We agree with defendant that the motion judge erred in requiring him to

provide proof of attendance at AA meetings dating back to March 2017 because

the requirement to provide proof of attendance began on February 15, 2018,

when the parties entered into a consent order to that effect. We thus reverse that

provision of the order. In all other respects, we affirm.

        The parties were never married but have a daughter together, B.P., 3 who

was born March 2016 in Iowa where the parties resided together at the time.

Shortly after B.P.'s birth, plaintiff moved to New Jersey with the child, leading

to lengthy and contentious litigation regarding jurisdiction, custody, parenting

time, and child support. Ultimately, plaintiff established that New Jersey had

jurisdiction, and, on February 15, 2018, when the judge was about to begin a

plenary hearing, the parties entered into a consent order resolving most of the

outstanding issues in the case.

        In the February 15, 2018 consent order (the first agreement), the parties

agreed to "joint legal custody," with plaintiff being the "parent of primary

residence" and defendant the "parent of alternate residence." "[S]upervised

parenting time for . . . defendant" ceased with the entry of the order and a

detailed parenting time schedule was established.           In exchange, defendant


3
    We refer to the parties' child by initials to protect her privacy.
                                                                           A-4057-17T3
                                           3
agreed to "continue to attend AA meeting[s] and show proof of attendance;

continue hair follicle testing . . . ; [and] continue to have individual therapy."

Further, defendant "agreed to pay [$7500] towards plaintiff's attorney's fees

within one week." On the record, both parties confirmed they understood the

terms and voluntarily entered into the agreement, acknowledged that the

agreement was fair and reasonable under the circumstances, and denied any

force or coercion by anyone.

      On March 26, 2018, defendant moved to reduce his child support

payments based on a reduction in B.P.'s daycare costs and an other-dependent

deduction from the birth of his son with his fiancée. Defendant also sought

counsel fees, in addition to other relief. In support, defendant certified that when

the parties entered into the first agreement, "[t]here were numerous issues that

both sides agreed needed to be 'buttoned up' and . . . ironed out to make a more

permanent resolution." However, when his attorney sent a March 8, 2018 letter

to "[p]laintiff's attorney to attempt to resolve these issues[,]" "the letter went

ignored . . . and nothing was resolved." According to defendant, as a result, he

was "forced" to bring the application to address the items listed in the March 8,

2018 letter, as well as other matters.




                                                                            A-4057-17T3
                                         4
      In the March 8, 2018 letter, which was attached to defendant's

certification, defendant sought modifications to the parties' parenting time,

holiday and vacation schedule, and concessions regarding out-of-state travel

with B.P., among other things. The letter also acknowledged that defendant had

failed to pay the $7500 counsel fee he agreed to pay plaintiff in the first

agreement, but indicated that he had agreed in reliance on an expected refund of

a fee paid to the Bergen Family Center, which was being disputed. While

plaintiff opposed most of defendant's requests, she agreed to certain

modifications to the holiday and vacation schedule and agreed to out-of-state

travel with B.P. under certain conditions. However, plaintiff cross-moved for

additional counsel fees and an order holding defendant in violation of litigant's

rights for failing to comply with the provisions of the first agreement, requiring

him to pay plaintiff's $7500 attorney's fee and provide proof that he was

attending AA meetings, completing hair follicle testing, and undergoing

individual therapy.

      In a supporting certification, plaintiff pointed out that defendant failed to

provide the court with any proof of his current income to support his request to

reduce child support.     Additionally, plaintiff asserted that "[d]efendant's

obligation to pay [her $7500 attorney's fee] was not contingent upon any


                                                                           A-4057-17T3
                                        5
event[,]" and defendant had "failed to provide [her] with any proof that he [was]

attending AA meetings, complet[ing] hair follicle testing[,] or continu[ing]

individual therapy" as required under the first agreement.

      To support her request for additional attorney's fees, plaintiff stated

"[d]efendant's application [was] filed in bad faith," "ill-timed, patently

frivolous, and factually unfounded." Plaintiff explained that after the first

agreement was executed, the only outstanding issues "were the [h]oliday

[s]chedule" and restrictions on out-of-state travel. Thus, "[a]ny other issues

raised by [d]efendant in his [March 8, 2018] letter [were] new demands."

Plaintiff also stated that defendant "never followed up on the letter, but instead

filed the present application without a phone call or email to [her] attorneys as

to [their] position regarding same, again demonstrating [d]efendant's combative

and litigious behavior." Plaintiff also submitted the required certification of

services, detailing her attorney's experience, billing rates, and services rendered.

      In response, defendant submitted supplemental exhibits, including hair

follicle tests for March 10 and December 16, 2017, and March 10, 2018, showing

negative alcohol screening results. He also submitted a document purporting to

be proof of attendance at AA meetings for March 2017, an April 21, 2018

counseling update indicating that he had been undergoing individual counseling


                                                                            A-4057-17T3
                                         6
since the first agreement, and a copy of a cashier's check for $3750 representing

payment of one-half of plaintiff's $7500 attorney's fee.

      The parties appeared for oral argument on May 1 and 3, 2018, at which

time they reduced the agreed upon terms to a consent order dated May 3, 2018

(the second agreement), leaving the remaining issues for the judge to adjudicate.

The judge then granted in part, and denied in part, defendant's application.

Pertinent to this appeal, the judge agreed with plaintiff that defendant was

required to submit "the appropriate [financial] information" before the

application for a child support reduction could be considered. As a resul t, the

judge denied the application "without prejudice based on the lack of submission

of financial documentation."

      Turning to plaintiff's cross-motion, during oral argument on May 3, 2018,

the judge acknowledged receiving defendant's exhibit evidencing attendance at

AA meetings in March 2017, but inquired whether defendant had been attending

from March 2017 to the present, to which defendant responded that he had been.

Noting privacy concerns and defendant's failure to provide the information to

plaintiff on a timely basis, the judge directed defendant to obtain "a letter from

the program indicating the dates of attendance" from "March 2017" to "today"




                                                                          A-4057-17T3
                                        7
within "two weeks," and to provide results of his hair follicle tests "within seven

days" of receipt.

      As to counsel fees, initially, the judge ordered defendant to pay "the

outstanding attorney's fees" of $3750 from the first agreement "within [sixty]

days."   The judge explained that defendant "did not adhere to his own

agreement" and his dispute with "the Bergen Family Center . . . [had] nothing to

do with [the first agreement]."

      The judge then addressed plaintiff's request for counsel fees incurred to

respond to defendant's present application as well as her cross-motion to enforce

the first agreement. Relying on Williams v. Williams, 59 N.J. 229 (1971),

Boardman v. Boardman, 314 N.J. Super. 340 (App. Div. 1998), and Rule 4:42-

9(b), the judge concluded that a counsel fee award was appropriate, determined

that the certification of services comported with the rule, and ordered defendant

to pay plaintiff an additional $2943.78. In reviewing the applicable factors,

regarding income, the judge noted that defendant "indicated he only work[ed]

seasonal[ly]" but "retained his own counsel and live[d] with a significant other"

while "plaintiff reside[d] with her mother." Further, while "[e]ach party ha[d]

the ability to pay their own fees," "[g]iven the litigious nature of this action,"




                                                                           A-4057-17T3
                                        8
both parties had amassed significant fees, with plaintiff having paid more than

$11,000 in fees and owing her attorney $60,000.

      As to "[t]he reasonableness and good faith of the positions advanced by

the parties," the judge explained that because "both parties [were] firmly

entrenched in their positions, . . . the reasonableness and the perspective [was]

a little skewed." However, the judge found the good faith of defendant's position

"troublesome," in light of the fact that defendant filed the application despite his

non-compliance with the first agreement and without any "forewarning" in the

March 8, 2018 letter to plaintiff's counsel that the application would be

forthcoming if a "response [was] not received by a date certain[.]" The judge

acknowledged that "the parties were able to reach an agreement on some of the

issues[,]" but noted that defendant's failure to communicate caused plaintiff to

incur additional attorney's fees. The judge entered a memorializing order and

this appeal followed.

      Our scope of review of Family Part orders is limited. Cesare v. Cesare,

154 N.J. 394, 411 (1998). "Because of the family courts' special jurisdiction

and expertise in family matters," id. at 413, "[t]he general rule is that findings

by a trial court are binding on appeal when supported by adequate, substantial,

credible evidence." Gnall v. Gnall, 222 N.J. 414, 428 (2015). However, we owe


                                                                            A-4057-17T3
                                         9
no special deference to the trial court's "interpretation of the law and the legal

consequences that flow from established facts." Manalapan Realty, LP v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995). Thus, reversal is reserved for

only those circumstances in which we determine the factual findings and le gal

conclusions of the trial court "went so wide of the mark that a mistake must have

been made." N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279

(2007) (quoting C.B. Snyder Realty, Inc. v. BMW of N. Am., Inc., 233 N.J.

Super. 65, 69 (App. Div. 1989)).

      Defendant argues the judge "arbitrarily required [him] to provide proof of

attendance" at AA meetings "from March[] 2017 going forward," which was "a

year prior to the [first agreement]." He asserts there was "no legal basis" for the

judge's "sua sponte rul[ing]" because "there was no agreement to do so." He

contends the ruling was "highly prejudicial" and "unconstitutional."

      We agree that the court mistakenly ordered defendant to provide proof of

AA attendance from March 2017 onward, apparently prompted by the fact that

defendant's exhibit provided to the court to show proof of attendance was an AA

pamphlet with "March 2017" written across the top. Contrary to defendant's

intimation, the court did not order defendant to attend AA, but rather attempted

to enforce the terms of the first agreement by requiring him to prove his


                                                                           A-4057-17T3
                                       10
attendance at AA meetings. However, because defendant agreed to "continue to

attend AA meeting[s] and show proof of attendance" beginning February 15,

2018, when the first agreement was executed, he was not obligated to provide

proof prior to that date. We therefore reverse and remand for the court to amend

that provision of the order to reflect the parties' agreement.

      Next, defendant argues the court erred in ordering him to pay the entirety

of plaintiff's additional attorney's fees "without conducting any substantive

analysis" of the requisite factors. We disagree.

      An award of counsel fees in a Family Part action is a discretionary

determination, Williams, 59 N.J. at 233, reached after consideration of the

following nine factors:

            (1) the financial circumstances of the parties; (2) the
            ability of the parties to pay their own fees or to
            contribute to the fees of the other party; (3) the
            reasonableness and good faith of the positions
            advanced by the parties both during and prior to trial;
            (4) the extent of the fees incurred by both parties; (5)
            any fees previously awarded; (6) the amount of fees
            previously paid to counsel by each party; (7) the results
            obtained; (8) the degree to which fees were incurred to
            enforce existing orders or to compel discovery; and (9)
            any other factor bearing on the fairness of an award.

            [R. 5:3-5(c).]




                                                                        A-4057-17T3
                                       11
See Mani v. Mani, 183 N.J. 70, 94-95 (2005) (explaining a court "must" consider

these factors even though Rule 5:3-5(c) says a court "should" consider them).

      However, not every factor need be considered. See Reese v. Weis, 430

N.J. Super. 552, 586 (App. Div. 2013). Further, even in the absence of a

financial disparity between the parties, "fees may be used to prevent a

maliciously motivated party from inflicting economic damage on an opposing

party by forcing expenditures for counsel fees." J.E.V. v. K.V., 426 N.J. Super.

475, 493 (App. Div. 2012) (quoting Kelly v. Kelly, 262 N.J. Super. 303, 307

(Ch. Div. 1992)).

      "We will disturb a trial court's determination on counsel fees only on the

'rarest occasion[s],' and then only because of clear abuse of discretion." Strahan

v. Strahan, 402 N.J. Super. 298, 317 (App. Div. 2008) (quoting Rendine v.

Pantzer, 141 N.J. 292, 317 (1995)). Here, we discern no clear abuse of discretion

and are satisfied that the judge's decision had adequate support in the record.

The judge analyzed the Rule 5:3-5(c) factors and properly considered "the good

or bad faith of either party in pursuing or defending the action[,]" as

contemplated in Mani, 183 N.J. at 94-95.

      Finally, defendant argues the judge erred in "requiring production of

financial documents" to consider his application to reduce child support based


                                                                          A-4057-17T3
                                       12
on a twenty-five dollar reduction in work-related day care paid by plaintiff and

a new dependent deduction from the birth of his son. We disagree.

      A prima facie demonstration by the movant of changed circumstances is

required to support a request for a modification of child support. Lepis v. Lepis,

83 N.J. 139, 157 (1980). "As a necessary and preliminary step to meeting this

burden, a movant is required to submit both a current and a prior [case

information statement (CIS)]." Palombi v. Palombi, 414 N.J. Super. 274, 291

(App. Div. 2010); see also R. 5:5-4(a) (requiring that movant attach both the

initial and updated CIS to the modification request). Because child support

awards are based on "available family income," Zazzo v. Zazzo, 245 N.J. Super.

124, 129 (App. Div. 1990), "[t]his mandate is not just window dressing. It is,

on the contrary, a way for the trial judge to get a complete picture of the finances

of the movants in a modification case." Gulya v. Gulya, 251 N.J. Super. 250,

253 (App. Div. 1991).

      Here, defendant's admitted failure to provide his financial documents was

fatal to his motion. Defendant's argument that he was not required to produce

financial information because his application for child support modification was

not based on changed financial circumstances is misguided. While the birth of

an additional child to whom the obligor owes a duty of support often constitutes


                                                                            A-4057-17T3
                                        13
a change in circumstances upon which a request for modification may be based,

Schwarz v. Schwarz, 328 N.J. Super. 275, 283 (App. Div. 2000), where the

obligation to support an additional family member does not substantially impair

the obligor's ability to pay, a reduction of support may be inappropriate. See

Heller-Loren v. Apuzzio, 371 N.J. Super. 518, 535 (App. Div. 2004).

      Thus, the court was obligated to consider whether this change impaired

defendant's ability to pay and could not have done so without defendant's

financial documents.    Additionally, the other-dependent deduction is only

available when proof of income of the new child's other parent is suppl ied and

"[a] parent must disclose the gross income of the other parent in the alternate

family as a condition to the right to claim this deduction."    Child Support

Guidelines, Pressler & Verniero, Current N.J. Court Rules, Appendix IX-B to

R. 5:6A, www.gannlaw.com (2019).

      In sum, we reverse and remand for the judge to amend the provision of

the order requiring defendant to provide proof of attendance at AA meetings

since March 2017. Instead, the order should direct defendant to provide proof

of attendance at AA meetings beginning February 15, 2018, when the first

agreement was executed. We affirm in all other respects.




                                                                       A-4057-17T3
                                     14
      Affirmed in part, reversed in part, and remanded for further proceedings

consistent with this opinion. We do not retain jurisdiction.




                                                                      A-4057-17T3
                                      15